Citation Nr: 0825183	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disorder, 
status post total knee replacement.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1952 to August 
1954.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At a videoconference hearing before the undersigned Veterans 
Law Judge conducted in February 2008, the veteran testified 
that he injured his left knee playing baseball in service, 
while sliding into home plate, and that he has had 
difficulties with the knee since that time, to include having 
to be careful not cause it further harm.  He described 
treatment in service consisting of a taped cast while he was 
kept in the hospital for a week or 10 days following the 
injury, with the leg also then attached to a weight hung over 
the side of the bed, to straighten out the knee.  He informed 
that after that interval his leg was placed in a plaster cast 
for eight to ten days.  The cast was then removed and he was 
returned to duty.  The veteran said that following service he 
worked for many years as a cattle rancher, and always had to 
be careful of the knee.  

The record before the Board contains no documentation of 
injury to the knee in service or of any disorder of the knee 
in service or for decades after service, and no independent 
corroboration of the veteran's account of injury in service 
and persistence of symptoms of disability since that time.  

Service medical records reflecting injury in service would 
have helped in the adjudication of this case, but none have 
been obtained.  The National Personnel Records Center (NPRC), 
in a November 2006 reply to an RO query, advised that the 
veteran's records were "fire related," which is to say they 
were likely lost at an NPRC records facility fire in 1973, 
and their whereabouts are otherwise unknown.  

The veteran reported at the hearing that he would attempt to 
obtain other corroboration of his injury in service, and the 
record was left open for 60 days following the hearing for 
that purpose.  Unfortunately, the veteran has submitted no 
such corroboration.  

The claims folder received at the Board contains an April 
2007 treatment record, in which it is noted that the veteran 
has significant degenerative arthritis of the knees and hips, 
which has necessitated replacement of three of these four 
joints.  The presence of significant arthritis in all these 
joints would suggest that the veteran's arthritis of the left 
knee, ultimately requiring replacement in 2003, may have been 
unrelated to any injury to the knee in service.  

In his testimony, the veteran informed that physicians had 
told him that there was no fluid left in the joint and the 
cartilage had worn away.  However, the U.S. Court of Appeals 
for Veterans Claims (Court), in addressing such evidence, has 
held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any event, 
that described evidence of arthritis necessitating 
replacement of the joint would also not seem to weigh against 
a relationship to service.  

Nevertheless, when a veteran's records have been destroyed, 
VA has an obligation to search for alternative records which 
might support the veteran's claim.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The veteran informed that the injury to his knee 
occurred at the Eglin Air Force Base around June 8 or 9 in 
1953, and that he was hospitalized at the base.  The RO in an 
April 2007 rating decision noted that in April 2007 the Eglin 
Air Force Base (AFB) provided a negative reply to a request 
for sick/morning reports for his reported knee injury, for 
the interval from May through July of 1953.  

While the evidentiary record - to include the absence of 
medical evidence showing any chronic disability in service or 
for years post-service, the absence of medical evidence 
indicating a link or even possible link to service, and the 
absence of any independent corroboration of the self-reported 
injury in service or of any impairment in the knee in service 
or for years post service - would appear to present no 
reasonable possibility of sustaining the claim, available 
evidence must nonetheless be sought, to the extent possible.  

The Board cannot decide this claim at the present time 
because we do not have the complete claims folder before us.  
The file received at the Board contains copies of some 
filings and a few medical records, but other records, 
including the veteran's original claim for service connection 
for his knee disorder, records of medical evaluation and 
treatment noted by the RO, and documents of replies including 
from the Eglin AFB, are not contained in the provided claims 
file.  As the Court stated in Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-373 (1992), "[t]he Court cannot accept the 
Board's being 'unaware' of certain evidence, especially when 
such evidence is in the possession of the VA, and the Board 
is on notice as to its possible existence and relevance.  
When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the BVA must seek to obtain those records 
before proceeding with the appeal."  Here, the Board is 
aware of some evidence which was reviewed by the RO and is of 
its possible relevance.  It would be error to proceed without 
such evidence.  

At the February 2008 hearing, the representative pointed out 
that historically some bodies of hospitalization records, 
including from the in-service interval in question here, were 
retained in clinical records libraries of certain Air Force 
base hospitals.  Given the fire-related circumstances of this 
case, upon remand the RO should direct a query to the Eglin 
AFB hospital asking whether records of the veteran's 
treatment or hospitalization in 1953 were retained at that 
facility.

In addition, there is no indication that an attempt was made 
to obtain the veteran's service personnel records.  These 
should be requested, as they may in some fashion document the 
veteran's reported injury.  

The record informs that the veteran has been in the Western 
Nebraska Veterans Home.  All unobtained records of medical 
treatment there should be obtained.  

Given the veteran's fire-related service, the Board believes 
that the veteran's narrative itself is sufficient to warrant 
a VA examination to address the question of etiology of his 
left knee disorder as related to service.  It is true that 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation, and 
that lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Because the veteran's fire-related service 
effectively lowers the bar still further with regard to what 
might 'indicate' that the veteran's left knee disorder may be 
associated with service, and given that the veteran's own 
statements may serve as some evidence of the reported knee 
injury in service and persistence of disability thereafter 
(Jandreau; Buchannan), the Board is compelled to require an 
examination in this case, notwithstanding the evidence 
present against the claim and the dearth of corroboration of 
the veteran's reports of injury and disability in service and 
persistence of disability from service.  

Finally, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claim, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the evidence 
necessary to substantiate his claim, as well 
as what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent 
judicial authority, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The RO should endeavor to provide the 
veteran with assistance in corroborating his 
reported left knee injury in service, and 
reported persistence of disability since 
that time.  

2.  The RO should obtain and associate with 
the claims file all available VA treatment, 
surgical, examination, hospitalization, and 
Veterans Home records of a medical or 
clinical nature, and with the veteran's 
authorization should obtain reported private 
medical records.  All requests, and all 
records and responses received, should be 
associated with the claims folder.  

3.  The RO should request the veteran's 
service personnel records, and all such 
requests, and all records and responses 
received, should be associated with the 
claims folder.  

4.  The RO should also request from the 
Eglin AFB hospital, or from any other 
indicated sources, records of the veteran's 
described treatment and hospitalization at 
that facility in June 1953, including from 
any clinical records libraries retained by 
that facility.  All requests, responses, and 
records received should be associated with 
the claims folder.    

5.  Thereafter, the veteran should be 
afforded a VA examination to address the 
nature and etiology of the veteran's left 
knee disorder status post total knee 
replacement.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
claims file provided must be the compiled 
complete claims file (not the limited 
version provided to the Board which in part 
resulted in this remand) including all 
records of claims and other documentation 
within all claims folders of the veteran, 
and all examination, treatment, 
hospitalization, and Veteran's Home records 
in VA's possession.  The examiner should 
review past clinical records and other 
historic records which may shed light on the 
question of whether a left knee disorder 
persisted from service, including any 
obtained service medical, hospitalization, 
and personnel records, and post-service 
examination and treatment records, as well 
as any submitted corroborating statements by 
fellow soldiers.  The examiner should note 
in particular the earliest documentation of 
a left knee disorder, the veteran's provided 
history of knee disorder, and the veteran's 
history of arthritis of other joints, 
including of the other knee and both hips.  
The examiner should address the following:

a.  Based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, the 
examiner should provide an opinion, with 
full clinical rationale, as to whether it 
is at least as likely as not (i.e., at 
least a 50-50 degree of probability) that 
the veteran's left knee disorder status 
post total knee replacement developed in 
service or is otherwise causally related 
to service, to include as related to the 
veteran's reported baseball injury in 
service.  The likelihood of intercurrent 
causes should be considered, including the 
veteran's reported long career as cattle 
rancher on horseback post-service.  If the 
veteran's reports of injury in service and 
of continuity of symptoms from service 
remain uncorroborated, the examiner should 
consider this in weighing medical and non-
medical evidence to support his/her 
medical opinion as to etiology of the 
veteran's claimed left knee disorder.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  If 
the examiner cannot provide an opinion 
without resorting to unsupported 
speculation, he/she should so state.  

c.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusion of 
the examiner should reflect review of the 
claims folders, and the discussion of 
pertinent evidence.

6.  Thereafter, and after any other 
development deemed appropriate by the RO, 
the RO should readjudicate the remanded 
claim de novo.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  The 
complete claims folder should then be 
returned to the Board, inclusive of all 
records of claims and other documentation 
within all claims folders of the veteran, 
all examination, treatment, hospitalization, 
and Veteran's Home records in VA's 
possession. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

